AGREEMENT

 
This Agreement (“the Agreement”) is dated the 24th day of December, 2007
(“Effective Date”), by and between Inrob Philippines Ltd, a Philippines
corporation, having an address at ______________________ (“INROB”), and CP
Communication Services, Inc., a Philippines corporation, having an address at
Unit 201, Syjuco, Bel-Air Building, Polaris Street, Makati City, Philippines
(“CPCOM”)
 

WHEREAS:
INROB is involved, inter alia, in the development and production of advanced
wireless control systems and integrated solutions for mobile robots, and wishes
to expand its business by leasing and operating a production facility in the
Philippines (“Business Target”); and

 

WHEREAS:
For the purpose of the Business Target, INROB is interested in receiving from
CPCOM and CPCOM is interested to grant INROB the ability to manufacture at the
highest quality and standards within the strictest possible timetables at any
time within the term of this Agreement upon advance notice of 48 hours all
products presently sold or developed by INROB or contemplated to be sold or
developed by INROB in the future, all subject to the terms set forth below;

 

WHEREAS:
For the purpose of the Business Target, CPCOM shall irrevocably lease to INROB
on a full turnkey operating lease floor space, utilities, equipment and
machinery and shall make such adaptations, renovations and maintenance to such
floor space, utilities, equipment and machines as required for the Business
Target, and manufacture the Products (as defined below) (collectively, “the
Project”), all subject to the terms set forth below,

 
NOW, THEREFORE, THE PARTIES AGREE AS FOLLOWS:
 
1. The Services
 

1.1  
In order to execute the terms of this Agreement and to comply with INROB's
Business Targets, CPCOM hereby leases to INROB and INROB leases from CPCOM, for
the term of this Agreement, the Premises, as set forth in Exhibit 1.1a and
equipment and machinery as set forth in Exhibit 1.1b. 

 
 
 

--------------------------------------------------------------------------------

 
 

1.2  
CPCOM shall manufacture, at the Premises, certain products of INROB, all as set
forth in Exhibit 1.1 (collectively, “the Products”), in accordance with purchase
orders which it receives from INROB from to time, in an overall aggregate value
of up to US $28,500,000 (twenty eight million and five hundred thousand US
Dollars), all as set forth in Section 12.1 below. 

 

1.3  
In order to comply with its obligations under this Agreement, CPCOM shall adapt
its existing premises, equipment and machinery in accordance with the
specifications and capabilities provided by INROB as set forth in Exhibit 1.3 in
order to enable the manufacture of the Products, all such adaptation to be
completed, to the full satisfaction of INROB, within 30 days of the Effective
Date.

 

1.4  
Within 48 hours of receipt of a purchase order by INROB for any of the Products,
CPCOM shall commence the manufacture of the Products so ordered.

 

1.5  
CPCOM shall manufacture such Products in a continuous and uninterrupted manner
until all such Products have been duly manufactured to the highest levels and
standards, in full accordance with the specifications and functional
requirements provided by INROB and shall ensure that such Products have been
duly manufactured within the shortest period reasonably possible assuming
continuous uninterrupted first priority use of the entire Premises and Equipment
unless INROB has agreed in advance and in writing to a later date of supply.

 

1.6  
Throughout the term of this Agreement, INROB shall have preferred status and
priority over any other party with respect to use of the Premises, equipment and
machinery, and CPCOM shall perform the manufacturing services to INROB within
the time specified above, regardless of any other obligations it may have to any
other party.

 

1.7  
Notwithstanding the above, it is hereby agreed that in periods during which
INROB has not placed a purchase order and CPCOM is thus not manufacturing the
Products, CPCOM is entitled to use the Premises, equipment and machinery for its
own personal use or for the provision of services to third parties, on condition
that, upon INROB placing a purchase order, it commences the manufacture of the
Products within the time periods specified above.

 

1.8  
The Products shall be manufactured according to the terms, conditions and time
schedule as set forth in the Manufacturing Agreement attached hereto as
Exhibit 1.8.

 
 
-2-

--------------------------------------------------------------------------------

 
 

2.  
Force Majeure

 

2.1  
Without derogating from CPCOM's undertaking to manufacture the Products as
aforesaid CPCOM shall immediately notify INROB upon becoming aware of any event
which might delay the manufacture of any Product by CPCOM pursuant to this
Agreement, the cause thereof and the action which CPCOM is taking in order to
ensure that no delay in delivery of the Products will actually occur or which
will mitigate the extent of such delay respectively.

 

2.2  
In the event that any such delay may be caused by events beyond the reasonable
control of CPCOM despite having made all reasonable attempts to avoid such delay
and to prevent and mitigate the effects thereof (including, without limitation,
the following: fire, flood, war, embargo, sabotage, earthquake, or by injunction
(not the fault of CPCOM) or other unavoidable damage to the Project not the
fault of CPCOM ("Force Majeure"), then CPCOM shall be granted an extension of
time of up to 14 days from the day of receipt of the purchase order by INROB to
commence production. IN NO EVENT shall CPCOM be granted mote than 14 days
extension to the timetables set forth above EVEN IN THE EVENT OF FORCE MAJEURE.

 

2.3  
In order to avoid any misunderstandings in this respect, in the event of a Force
Majeure event (including in the event that the Premises and equipment are
totally incapacitated) CPCOM shall make available, at its own expense and within
the timetable set forth above, substitute premises, equipment and machinery of
similar production capabilities, in order to ensure compliance with the terms of
this Agreement.

 

2.4  
Notwithstanding anything to the contrary contained herein, CPCOM shall have no
remedy for, and shall be responsible for, any delay in the manufacture of a
Product, not in accordance with the time schedule provided above.

 

3.  
Premises, Equipment and Machinery

 

3.1  
Any alteration, modification, improvement or substitution to the Premises,
equipment or machinery shall only be made if (i) this is to the benefit of the
Project, in which case INROB's prior written consent is required; or (ii) if
required by applicable law.

 

3.2  
Care of the Premises, equipment or machinery shall be the sole obligation and
responsibility of CPCOM. CPCOM shall promptly make all repairs, and will effect
such repairs, replacements, parts, and the like as may be necessary to maintain
the Premises, equipment or machinery in good working order and operating
condition at all times during the term of this Agreement.

 

3.3  
The cost of all such care, maintenance, repairs, replacements, parts and the
like shall be borne solely by CPCOM.

 
 
-3-

--------------------------------------------------------------------------------

 
 

3.4  
INROB has the right to inspect the Premises, equipment or machinery and their
maintenance records at all reasonable times upon reasonable advance notice to
CPCOM.

 

3.5  
CPCOM assumes full responsibility for the safety and any consequence of lack of
safety of the Premises, equipment or machinery.

 

3.6  
The Premises, equipment and machinery are, and shall throughout the term of this
Agreement be kept, free and clear of all liens, claims and encumbrances of every
kind, nature and description.

 

3.7  
Furthermore, the Premises, equipment and machinery shall remain personal
property regardless of how and to what degree it may be affixed or attached to
any building or structure or what may be the consequences of its being removed
from such building or structure, or for what purpose the Premises, equipment and
machinery may be used. CPCOM agrees not to remove any of the equipment and
machinery from the Premises without INROB's prior written consent.

 

3.8  
CPCOM will (i) use the Premises, equipment and machinery only in CPCOM's trade
or business, and (ii) use and maintain the Premises, equipment and machinery
only in compliance with all applicable laws.

 

3.9  
CPCOM will not, without INROB's prior written consent, (i) part with possession
of any of the Premises, equipment and machinery (except to INROB or for
maintenance and repair), or (iii) sell, rent, sublease, mortgage, grant a
security interest in or otherwise transfer or encumber any of the Premises,
equipment and machinery.

 

4.  
Responsibilities of CPCOM

 
CPCOM hereby irrevocably agrees that, in addition to its other obligation under
this Agreement, it shall be responsible for all of the following:
 

4.1  
payment of rent, property taxes, governmental fees and charges, utilities,
insurance premiums, repairs, improvements, signage and any other fees and
expenses related to the Premises;

 

4.2  
hiring, promoting, discharging and supervising the work of all personnel
employed in the Project, all of whom will be employees of CPCOM and not of
INROB;

 

4.3  
paying salaries, providing benefits, procuring workers compensation insurance,
employee medical insurance and comprehensive and general liability insurance,
and complying with any other applicable employment laws;

 

4.4  
supervision, management and day-to-day operations of the Project, and all other
related activities, including necessary financing, staffing, administrative and
"back office" support services necessary for the successful operation of the
Project;

 

4.5  
conducting the Project at all times in a bona fide, prudent and businesslike
manner;

 
 
-4-

--------------------------------------------------------------------------------

 
 

4.6  
updating INROB of any adverse change to the financial condition of its business;

 

4.7  
compliance with all laws and regulations in performing its duties under this
Agreement.

 
 

5.  
Representations and Warranties of CPCOM

 
CPCOM hereby represents and warrants to INROB that:
 

5.1  
CPCOM is, and shall remain, duly organized, existing and in good standing under
the laws of the Philippines as set forth on the first page of this Agreement,
CPCOM has its chief executive offices at the location set forth on such page,
and that CPCOM is, and shall remain, duly qualified and licensed in such
jurisdiction to carry on its business and operations as required for the purpose
of this Agreement.

 

5.2  
CPCOM has adequate power and capacity to enter into, and to perform its
obligations under this Agreement, each Exhibit and any other documents
evidencing, or given in connection with, any of the transactions contemplated by
this Agreement (all of the foregoing being hereinafter referred to as the "Lease
Documents").

 

5.3  
This Agreement and the other Lease Documents have been duly authorized, executed
and delivered by CPCOM and constitute legal, valid and binding agreements
enforceable under all applicable laws in accordance with their terms, except to
the extent that the enforcement of remedies may be limited under applicable
bankruptcy and insolvency laws.

 

5.4  
No approval, consent or withholding of objections is required from any
governmental authority or instrumentality with respect to the entry into, or
performance by CPCOM, of any of the Lease Documents, except such as may have
already been obtained.

 

5.5  
CPCOM's entry into, and performance of the Lease Documents will not (i) violate
any of CPCOM's organizational documents or any judgment, order, law or
regulation applicable to it, or (ii) result in any breach of, constitute a
default under, or result in the creation of any lien, claim or encumbrance on
any of CPCOM's property pursuant to, any indenture mortgage, deed of trust, bank
loan, credit agreement, or other agreement or instrument to which CPCOM is a
party.

 

5.6  
There are no suits or proceedings pending or threatened in any court or before
any commission, board or other administrative agency against or affecting CPCOM
which could, in the aggregate, have a material adverse effect on CPCOM, its
business or operations, or its ability to perform its obligations under the
Lease Documents.

 

5.7  
It has sufficient financial and other capabilities to ensure that it is able to
duly perform all its undertakings hereunder in a timely manner.

 
 
-5-

--------------------------------------------------------------------------------

 
 

5.8  
The Premises have the standards and qualifications set forth in Exhibit 1.3.
CPCOM shall ensure that the Premises shall maintain all such Standards and
qualifications and shall act to receive and maintain any additional. alternative
or supplementary standards and qualifications that may be necessary, at INROB's
reasonable opinion, in order to properly manufacture the Products and allow the
sale and distribution of such Products throughout the world.

 

5.9  
The Premises, equipment and machinery are, and CPCOM shall keep it, in good
condition and repair and CPCOM will not be negligent in the care and use
thereof.

 

5.10  
CPCOM is skilled in the professional callings necessary to execute the Project
and acknowledges that INROB is relying upon the skill and knowledge of CPCOM.
CPCOM accepts the relationship of trust and confidence established by this
Agreement and shall exercise its best skill and judgment and shall cooperate
with INROB to further the interests of INROB. CPCOM shall perform its duties and
obligations under this Agreement in accordance with the professional standard
and quality which prevails among reputable, well-qualified, nationally
recognized firms performing projects of the nature and in the locations
encompassed within this Agreement.

 

5.11  
CPCOM shall provide or cause to be provided, at its sole expense, all labor,
equipment, tools, construction equipment and machinery, water, heat, utilities,
transportation and other facilities and services necessary for the execution of
the Project.

 

5.12  
CPCOM shall notify INROB immediately and without delay upon the occurrence of
any event which causes or might cause any of the above representations to be
inaccurate or incomplete.

 

6.  
Warranty

 

6.1  
CPCOM warrants to INROB that (a) materials and equipment furnished by CPCOM
under this Agreement will be of good quality and will be assembled and installed
in accordance with all vendors' and manufacturers' instructions and
specifications, (b) the Products manufactured by CPCOM will be free from
defects, and (c) the Project will comply with the specifications and
capabilities determined by INROB, as set forth in Exhibit 1.3.

 

6.2  
The Project work not conforming to these requirements, including substitutions
not properly approved and authorized, shall be considered defective.

 

6.3  
Without limiting any other rights or remedies of INROB under this Agreement, if
INROB provides written notice of any defect in the Project in violation of the
foregoing within one (1) year after the date of receipt of the Product
manufactured by CPCOM in accordance with this Agreement, CPCOM shall, within
fifteen (15) business days after receipt of such written notice of such defect
(or such longer time as may reasonably be necessary to correct such defect),
furnish, at no cost to INROB, all labor, equipment and materials necessary to
correct such defect and cause the Project to comply fully with the foregoing
warranties. If CPCOM is required to remedy any such defect under the foregoing
sentence, then all labor, equipment and materials provided by CPCOM to remedy
such defect shall themselves be subject to the foregoing warranties. If CPCOM
fails to promptly correct any such defects within the foregoing time period,
then INROB may (without voiding CPCOM's warranties) correct, or cause to be
corrected, such defects and charge all related costs to CPCOM, together with
interest at the Default Rate until CPCOM has paid such costs.

 
 
-6-

--------------------------------------------------------------------------------

 


 

7.  
Program Management

 

7.1  
Based on INROB's program and criteria for the Project, CPCOM consulted with
INROB and INROB approved the preliminary proposals and recommendations regarding
the Project concept, development strategy, architectural and design concepts,
space requirements and adjacency relationships, number and functional
responsibilities of personnel, special equipment and systems, human and material
flow patterns, governmental approval strategies, construction schedule
requirements, construction budget requirements, and other matters regarding the
execution of the Project, including, but not limited to:

 

7.1.1  
Consultation with INROB's independent consultants and INROB concerning the
Project and development of Project plans, drawings and specifications.

 

7.1.2  
Assistance with utility optimization and sourcing, as requested, to develop
alternative methods to reduce utility costs and ongoing operations relating to
the Project.

 

8.  
Claims

 

8.1  
CPCOM shall give notice of any claim within 21 (twenty one) days after CPCOM
first recognizes the condition giving rise to the claim. Claims shall be made by
written notice. Failure to deliver any such notice or request within the
required period shall constitute an irrevocable waiver of any such claim.

 

8.2  
Pending final resolution of a claim (whether by mediation, arbitration, or
litigation), unless otherwise agreed in writing, CPCOM shall proceed diligently
with performance of this Agreement.

 

9.  
Resolution of Claims and Disputes

 

9.1  
If a claim by either party against the other has not been resolved, the party
making the claim shall, within ten (10) days after the other party's preliminary
response, take one or more of the following actions: (i) submit additional
supporting data, (ii) modify the initial claim or (iii) notify the other party
that the initial claim stands.

 
 
-7-

--------------------------------------------------------------------------------

 
 

9.2  
Continued Performance. Notwithstanding any provisions to the contrary in this
Section 9, if any dispute arises between INROB and CPCOM which relates to the
Project, CPCOM shall not interrupt the progress of the work or the performance
of the Project during the pendency of any such dispute, unless ordered to do so
by INROB in writing and INROB shall make all progress payments for the Project
performed by CPCOM other than disputed amounts. CPCOM shall submit claims on or
before the twenty-first (21st) day after CPCOM first recognizes the condition
giving rise to such claim; no additional claim made by CPCOM after an initial
claim on the same matter has been implemented will be considered. Except to the
extent such costs are incurred with respect to the resolution of claims pursuant
to Sections 8 and 9 hereof, if either party brings any action or legal
proceeding for an alleged breach of any provision of this Agreement, to
terminate this Agreement or otherwise to enforce, protect or establish any term
or covenant of this Agreement, the prevailing party shall be entitled to recover
as a part of such action or proceeding, or in a separate action brought for that
purpose, reasonable attorneys' fees, court costs, and expert fees as may be
fixed by the court.

 

9.3  
Mediation of Disputes. All claims between the parties shall be handled as
follows: (i) the parties shall endeavor, in good faith, to settle a claim in an
amicable fashion pursuant to Section 8 hereof, and (ii) if the parties are
unable to resolve a claim pursuant to Section 8 within a reasonable period (but
in no event longer than forty-five (45) days) after the claim is submitted to
the other party, then the parties shall submit the claim to non-binding
mediation in accordance with the Rules of Arbitration of the International
Chamber of Commerce (ICC) in the city of New York, New York before having
recourse to a judicial forum. Mediation shall be initiated by the written
request of either party and shall be commenced within five (5) days after
delivery of such notice. Upon request of the initiating party or the Mediator,
the other party shall promptly evidence its consent to the mediation if such
consent is required to proceed.

 

10.  
Personnel

 

In executing its obligations hereunder, CPCOM undertakes to provide INROB, as
per INROB's request, with professional, skilled and trained personnel for the
purpose of operating the production line or any other services required by INROB
according to terms which may be agreed upon by the parties from time to time and
in accordance with the provisions of the Manufacturing Agreement executed
between the parties.

 

11.  
Assignment

 

11.1  
CPCOM may not assign, subcontract or transfer any of its rights or obligations
hereunder to any third party. Any such assignment, subcontract or transfer shall
be null and void.

 
 
 
-8-

--------------------------------------------------------------------------------

 
 

11.2  
INROB is entitled to assign its rights and undertakings hereunder, in whole or
in part, to any third party of its choosing.

 

12.  
Consideration

 

12.1  
In consideration for executing the Project and providing INROB with complete
manufacturing capabilities, as specified in this Agreement, CPCOM shall receive
from INROB consideration in the sum of US $2,950,000 (two million nine hundred
and fifty thousand US Dollars). This consideration shall provide INROB with the
right to utilize CPCOM's manufacturing capabilities at the Premises, up to the
total value of purchase orders in the amount of US $28,500,000 (twenty eight
million five hundred thousand US Dollars) (including manufacturing services
under the manufacturing agreement and raw materials) (“Order Limit”).

 

12.2  
The Consideration shall be paid as follows:

 

12.2.1  
US $1,000,000 (one million US Dollars) until December 31st 2007.

 

12.2.2  
The remainder shall be paid until end of March 2008.

 

12.3  
INROB shall be entitled to inform CPCOM at any time prior to payment in full of
the entire consideration hereunder of its decision to discontinue making any
further payments hereunder. In such an event, the consideration under section
12.1 above shall be redefined as the consideration actually paid by INROB to
CPCOM, the Order Limit shall be adjusted pro rata to the amount actually paid
compared to the amount originally contemplated under section 12.1 above and
CPCOM shall have no claims or demands against INROB for its discontinuance of
payments.

 

12.4  
It is hereby clarified that, except for payment under the Manufacturing Services
Agreement, payment for raw materials and payment for the transport of any goods
from the Premises if requested and pre-approved in writing by INROB) the
aforementioned consideration shall be the sole consideration to which CPCOM
shall be entitled for performing its undertakings under this Agreement and shall
cover any and all expenses incurred by CPCOM to enable it to perform its
obligations hereunder, including with respect to adaptation of its equipment and
machinery as set forth herein.

 
 
-9-

--------------------------------------------------------------------------------

 
 

12.5  
Entire Compensation. CPCOM specifically understands that the consideration set
forth in this Section 12 is the sole compensation payable to CPCOM by INROB for
the Project and it includes the right to use the Premises, including all
depreciation and utility costs, and no work undertaken by CPCOM or its agents,
employees, subcontractors or subconsultants will result in any obligation of
INROB to pay any additional compensation or any additional expense. CPCOM, for
itself and its employees, agents, subcontractors and subconsultants hereby (i)
waives any right to compensation or reimbursement for services performed or
expenses incurred without written authorization, and (ii) covenants not to sue
for amounts which may otherwise be payable under the theory of quantum merit, or
under any other legal theory, except to the extent CPCOM is expressly entitled
to payment under Section 12 of this Agreement.

 

12.6  
In the event that INROB reaches the Order Limit prior to the end of 5 years from
the Effective Date, then INROB shall have the option ("Option") to purchase,
from time to time, additional Products at the following terms US$90,000 (ninety
thousand US DOLLARS) for the purchase of products at a value of US$1,000,000
("Option Order Limit").

 
INROB shall be entitled to exercise its option by sending CPCOM written notice
of its decision to exercise the Option and, in such an event, all the terms of
this Agreement and the Exhibits hereto shall apply to any such Option orders.

 

13.  
Purchase Orders and Delivery

 

13.1  
All purchase orders shall be forwarded in writing by INROB to CPCOM.

 

13.2  
The purchase orders shall be in the form substantially similar to that set forth
in Exhibit 13.3 attached hereto.

 

13.3  
Upon receipt of a purchase order, CPCOM shall send INROB a written document
detailing the date of dispatch of the Products, the quantity of each type of
Product ordered, the catalogue number of each Product ordered, the price of each
Product and the total price of the order.

 

13.4  
Delivery of the Product by CPCOM to INROB shall be direct and shall be made ex
works.


 
 
-10-

--------------------------------------------------------------------------------

 
 

13.5  
Unless agreed otherwise in writing, the raw materials required for the
manufacture of the Products shall be provided by INROB, shall be deemed
consigned inventory of INROB and shall remain at all times the sole and
exclusive property of INROB. CPCOM undertakes to inform all relevant third
parties at all times as to INROB's sole and exclusive ownership of the consigned
inventory and shall inform INROB immediately and without delay upon any event
that may lead to any harm, injury, loss or other prejudice to such consigned
inventory or to the value thereof.

 

14.  
Term of Agreement

 

14.1  
This Agreement shall remain in full force and effect for an unlimited period of
time.

 

14.2  
Notwithstanding the above, in the event that within 5 years from the Effective
Date, the Order Limit or any Option Order Limit if INROB exercise's its option
as per section 12.6 above, has not been ordered by INROB, and subject to the
Premises still existing and subject further to CPCOM's ability to continue
manufacturing the Products, then INROB shall be entitled to continue placing
orders for the Products until it reaches the Order Limit, at which time this
Agreement shall terminate.

 

15.  
Books and Records

 

15.1  
CPCOM shall check all materials, equipment and labor being incorporated into the
Project work and shall keep such full and detailed accounts as may be necessary
for proper financial management under this Agreement. INROB shall have access to
all CPCOM's records, books, correspondence, instructions, drawings, receipts,
vouchers, memoranda and similar data relating to this Agreement and/or Project
work, and CPCOM shall preserve (either in hard copy or on electronic storage)
all such records for a period of four (4) years following termination of this
Agreement or any extended term thereof, or for any longer period as may be
required by law. INROB shall have the right to copy all or any part of CPCOM's
records.

 

15.2  
The Project shall be performed by CPCOM on an “open book” basis. INROB shall
have the right, during the performance of the Project and for a period of four
(4) years after termination of this Agreement or any extended term thereof, to
inspect and audit CPCOM's books and records regarding the Project. CPCOM shall
have the opportunity to audit itself prior to any audit by INROB.

 
 
-11-

--------------------------------------------------------------------------------

 
 

16.  
Insurance

 

16.1  
Liability Insurance.

 

16.1.1  
CPCOM shall purchase and maintain insurance which will protect CPCOM and INROB
from the following types of claims that may arise out of or result from the
Project under this Agreement and for which CPCOM may be legally liable, whether
such operations are by CPCOM or by a subcontractor or subconsultant or by anyone
directly or indirectly employed by any of them, or by anyone for whose acts any
of them may be liable: (i) claims under workers' or workmen's compensation,
disability benefit and other similar employee benefit acts which are applicable
to the Project to be performed; (ii) claims for damages due to bodily injury,
sickness or disease, or death; (iii) claims ordinarily covered by commercial
general liability insurance; (iv) claims for damages due to injury to or
destruction of tangible property, including loss of use by third parties other
than INROB resulting therefrom (whether resulting from operations of CPCOM, any
subcontractor or subconsultant, or anyone directly or indirectly employed by any
of them); (v) claims for damages due to bodily injury, death of a person or
property damage arising out of ownership, maintenance or use of a motor vehicle;
and (vi) claims involving contractual liability for CPCOM's indemnity
obligations, if insurable, under this Agreement. All insurance coverage required
to be obtained and maintained by CPCOM pursuant to the terms of this Agreement
shall be primary in the event of any loss, with any insurance carried by INROB
to be excess capacity to CPCOM's coverage. All insurance policies required of
CPCOM by this Agreement and any modifications thereto shall be subject to
INROB's reasonable approval as to form, insurer, and adequacy of protection.
CPCOM shall carry insurance with coverage and limits of liability as shall be
agreed in writing by the parties from time to time, entitled “Insurance
Requirements”. 

 

16.1.2  
CPCOM shall require that each of its subcontractors and subconsultants obtain
and maintain, at all times during the period such subcontractor or subconsultant
is performing adaptation services, the insurance required under Section 16.1.1.

 

16.1.3  
All coverages shall be written on an occurrence basis and maintained without
interruption from date of commencement of this Agreement until the date of
termination thereof. All coverages shall be maintained by insurance carriers
acceptable to INROB. The insurance referenced in clause (iii) of Section 16.1.1
shall contain no exclusion which denies coverage for third party bodily injury
or property damage arising out of errors or omissions in maps, plans, drawings,
designs, or inspection or construction management services.

 
 
-12-

--------------------------------------------------------------------------------

 
 

16.1.4  
Certificates of insurance acceptable to INROB shall be filed with INROB prior to
commencement of the Project. These certificates and the insurance policies shall
contain a provision that coverages afforded under the policies will not be
modified, canceled or allowed to expire until at least thirty (30) days' prior
written notice has been given to INROB.

 

16.1.5  
All policies of insurance shall name INROB, its employees, officers, directors,
shareholders, and agents, and, at INROB's option, any landlord or lender for the
Property and any other person(s) INROB deems to have an insurable interest in
the Project work, as additional insured(s) under the policy. Upon request by
INROB, CPCOM shall furnish each of its subcontractor's and subconsultant's
policies (or certificates thereof) to INROB before commencement of the Project,
evidencing all coverage required hereunder. In addition, CPCOM shall promptly
furnish to INROB copies of all endorsements both with respect to its own
insurance and that of its subcontractors and subconsultants which are
subsequently issued and which amend coverage, but delivery of such endorsements
will not release such parties from their obligation to obtain the insurance
required by this Agreement. The requirements for the foregoing insurance shall
not diminish or limit CPCOM's obligations to indemnify INROB under this
Agreement.

 

16.1.6  
If CPCOM fails to secure and maintain the required insurance, INROB shall have
the right (without the obligation to do so) to secure same in the name and for
the account of CPCOM, in which event CPCOM shall pay the cost thereof and shall
furnish upon demand all information that may be required in connection
therewith.

 

16.2  
Property Insurance

 

16.2.1  
With respect to the Project, CPCOM shall purchase and maintain “builder's risk”
property insurance on such terms and in such cover as is normal in transactions
similar to that contemplated hereunder. CPCOM's insurance (i) shall be placed in
the name of CPCOM and its subcontractors and, at INROB's option, shall name
INROB and any other person(s) whom INROB deems to have an insurable interest in
the Premises and/or the Project work, or any part thereof, as named insured, and
(ii) shall be payable to CPCOM for the insure as the respective interests of
such named insured may appear. Such insurance shall not insure against loss,
damage, or destruction of any contractor equipment, materials and supplies or
temporary buildings or other such property located in, on or about the Premises,
which are the property of CPCOM, or any subcontractor or subconsultant, or any
person directly or indirectly employed by or under contract with CPCOM or its
subcontractors or subconsultants, all of which shall be insured by CPCOM under a
separate policy. The policy shall be retained and held by CPCOM. A copy of each
policy required of CPCOM shall be delivered to INROB upon demand. CPCOM shall be
responsible for the payment of all costs not covered because of deductibles in
excess of $10,000 per occurrence under CPCOM's property insurance.

 
 
 
-13-

--------------------------------------------------------------------------------

 
 

16.2.2  
Property insurance shall be on a “Special Form” policy form, and shall insure
against the perils of fire and extended coverage and physical loss or damage,
including theft, vandalism, malicious mischief, collapse, false-work, temporary
buildings and debris removal, including demolition occasioned by enforcement of
any applicable legal requirements. Coverage shall also be provided, as needed,
for earthquake and flood, for inland transit of permanent plant equipment and
offsite storage exposures for materials to be incorporated into the Project, and
for physical damage to the Project work resulting from faulty workmanship,
materials or design.

 

16.2.3  
INROB and CPCOM, by their execution of this Agreement, each hereby waives all
rights against each other and any of their subconsultants, subcontractors,
agents and employees, each of the other, for damages to property caused by fire
or other perils to the extent such damages are covered by property insurance
obtained pursuant to this Section 16.2.3, or any other property insurance
maintained by INROB or CPCOM applicable to the Project work or the Premises,
regardless of the negligence of the entity so released; provided, however, that
such waivers are effective only if the applicable insurance policies of both
parties contain a clause to the effect that such release shall not affect the
right of the insured to recover under such policy.

 

16.2.4  
Each party shall cause each property insurance policy obtained by it to provide
that the insurer waives all right of recovery by way of subrogation against the
other party in connection with any injury or damage covered by such policy.
CPCOM shall also require of all subcontractors and subconsultants similar
waivers in favor of INROB and CPCOM.

 

17.  
Termination of Agreement

 

17.1  
INROB's Right to Terminate Without Cause. The following provisions of this
Section 17.1 shall govern INROB's right to terminate this Agreement without
cause:

 

17.1.1  
In addition to INROB's right to terminate on account of CPCOM's default, as set
forth in Section 17.2, INROB may terminate this Agreement, in whole or in part,
at any time and from time to time without cause, by giving CPCOM at least ten
(10) days' prior written notice. Upon receipt of any such notice, CPCOM shall,
unless the notice directs otherwise: (i) immediately discontinue the performance
of the Project on that date and to the extent specified in the notice; (ii)
enter into no further subcontracts or subconsultant agreements, except as may be
necessary for completion of such portion of the Project work as is not
discontinued; (iii) promptly make every reasonable effort to procure
cancellation, or assignment, upon terms satisfactory to INROB, of all
subcontracts and all subconsultant agreements to the extent they relate to the
performance of the discontinued portion of the Project work; and (iv)
thereafter, do only such Project work as may be necessary to preserve and
protect the Project work already in progress and to protect materials,
landscaping materials and equipment on the Premises or in transit thereto.

 
 
-14-

--------------------------------------------------------------------------------

 
 

17.1.2  
In addition, CPCOM shall take all steps, including the legal assignment of its
contractual rights with respect to terminated Project work, which INROB may
require for the purpose of fully vesting in INROB such contractual rights.
Notwithstanding any such assignment of contractual rights, however, CPCOM shall
reserve rights of recourse thereunder to the extent necessary to permit CPCOM to
enforce such contracts in the event that INROB makes any claim against CPCOM
with respect to goods or services that are the subject of such contracts. The
foregoing reservation of rights by CPCOM shall not, however, in any way impair
INROB's right to pursue direct recourse against the parties to such contracts.

 

17.1.3  
CPCOM hereby waives all claims for damages and loss of anticipated profits on
account of any termination by INROB pursuant to this Section 17.1 and, as the
sole right or remedy of CPCOM on account of such termination, CPCOM shall have
the right to receive the amounts payable to CPCOM under this Section.

 

17.2  
CPCOM Default. Any of the following events shall be deemed to be a material
default by CPCOM under this Agreement (an “Event of Default”): (i) failure by
CPCOM to perform any material contractual obligation under this Agreement, which
failure by its nature CPCOM has no capacity to cure; (ii) failure by CPCOM to
perform any other obligation under, or to comply with any term, provision or
condition of, the Agreement for a period of ten (10) days following receipt of
written notice of such failure from INROB, or such longer period (but in no
event exceeding forty-five (45) days following receipt of INROB's notice) as
reasonably required to remedy such failure provided that CPCOM commences such
remedy within such ten (10)-day period and thereafter uses its best efforts to
complete such remedy at the earliest date reasonably possible; (iii) the
occurrence of any of the following: (a) the making by CPCOM of any general
arrangement or assignment for the benefit of creditors; (b) CPCOM becomes a
“debtor” as defined in 11 USC Section 101 or any successor statute (unless, in
the case of a petition filed against CPCOM, the same is dismissed within sixty
(60) days); (c) the appointment of a trustee or receiver to take possession of
substantially all of CPCOM's assets or of any asset used in connection with the
Project, where possession is not restored to CPCOM within thirty (30) days; or
(d) the attachment, execution or other judicial seizure of substantially all of
CPCOM's assets or of any asset used in connection with the Project, where such
seizure is not discharged within thirty (30) days; and (v) repeated failure
(defined as a failure for which INROB has given more than one (1) notice) by
CPCOM to perform its obligations under this Agreement in a timely fashion, which
failure materially interferes with INROB's scheduled completion of the Project
within its time schedule.

 
 
-15-

--------------------------------------------------------------------------------

 

17.3  
INROB Remedies.

 

17.3.1  
Upon the occurrence of an Event of Default, INROB shall have the right to pursue
any and all remedies available at law and in equity including, without
limitation, the following: (i) the right to keep this Agreement in effect and
sue CPCOM for all damages caused by the default and recover the cost thereof;
(ii) the right to cure any such default by CPCOM and to recover any damages
caused thereby; and (iii) the right to terminate this Agreement either as to the
entire Project or as to any part of the Project as to which an Event of Default
has occurred, in either case by giving CPCOM written notice of such termination.

 

17.3.2  
Upon such termination, INROB shall have the right to complete the Project or to
contract with others for completion of the Project and, in either event, to
charge the cost of completion to CPCOM. INROB may deduct, offset and credit such
costs of completion and all other damages incurred by INROB as a consequence of
CPCOM's default from and against any amounts that may at any time be payable to
CPCOM under this Agreement. If the cost of completion exceeds the amount that
would have been payable under this Agreement had CPCOM completely performed the
Project pursuant to the terms of this Agreement, CPCOM shall immediately pay the
amount of such excess to INROB. Upon termination, CPCOM shall be deemed to have
waived all claims against INROB for profits, loss or damage on or with respect
to the uncompleted Project.

 

17.4  
CPCOM's Termination Rights

 
CPCOM may suspend the performance of the Project (i) if INROB fails to pay the
consideration detailed in Section 12 above within thirty (30) days after written
notice of delinquency is received by INROB from CPCOM, (ii) pursuant to an order
of any court or other public authority having jurisdiction, or (iii) as a result
of an act of government, such as a declaration of a national emergency, making
materials unavailable.
 

18.  
Indemnification. 

 
To the fullest extent permitted by law, CPCOM shall indemnify, defend (with
counsel reasonably acceptable to INROB) upon demand, protect and hold harmless
INROB, its subsidiaries and affiliates and their respective officers, directors,
shareholders, agents, consultants and employees from and against any and all
causes of action, demands, losses, violations, infringements of law, patent,
license or trademark, costs, attorneys' and experts' fees, claims, damages, and
liabilities of every kind and nature arising out of, alleged to have arisen out
of, or resulting in any way from, the Project to be performed under this
Agreement by CPCOM and its subcontractors and subconsultants which are the
result of any willful misconduct, negligent act or omission, or breach of any
obligation or representation under this Agreement, by CPCOM or any of its
subcontractors or subconsultants or material suppliers, or by the respective
agents, officers, employees, representatives, contractors or subconsultants of
any of them. The foregoing notwithstanding: (i) CPCOM's obligations to indemnify
and hold INROB and its employees harmless shall in no event apply to the portion
of any claim which is due to the negligence or willful misconduct of INROB, its
subsidiaries or affiliates or their respective officers, directors,
shareholders, agents or employees; (ii) CPCOM shall have no obligation to
protect, indemnify, defend or hold harmless any consultant of INROB if any claim
is due in part to the negligence or willful misconduct of such consultant; and
(iii) CPCOM's foregoing indemnity obligation shall not apply with respect to
infringements of patents by any subcontractor that INROB has specified as the
only subcontractor that CPCOM is authorized to engage to perform particular
adaptation services. All of the foregoing indemnification shall (a) be in full
force and effect and apply at all times during the Agreement Term, and at all
times thereafter, (b) not be deemed limited in any way by the amount or type of
any insurance coverage that the CPCOM is required to maintain hereunder, (c) not
be limited by any limitation on amount or type of damages, compensation or
benefits payable by or for CPCOM or a subcontractor or subconsultant under
workers' or workmen's compensation acts, disability benefit acts or other
employee benefit acts, and (d) shall be subject to the express limitations of
liability and releases from liability set forth elsewhere in this Agreement. Any
claim by INROB for indemnification under this Section with respect to the
Project must be brought within four (4) years after termination of this
Agreement.
 
 
-16-

--------------------------------------------------------------------------------

 
 

19.  
Ownership of Data

 

19.1  
For the purposes of this Section 19.1, “Data” means all designs, plans, models,
drawings, prints, samples, transparencies, specifications, reports, manuscripts,
working notes, documentation, manuals, photographs, negatives, tapes, discs,
databases, software, works of art, inventions, discoveries, components or
similar items.

 

19.2  
Ownership and Use of the Data. All intellectual property rights, copyrights,
design rights, patents, and other similar invention rights, trademarks, trade
names, service marks, trade secrets, all applications for and rights in or to
any of the foregoing (collectively “IP Rights”) in or to all Data now or
hereafter owned or prepared by INROB (“INROB Data”) shall be owned solely by
INROB. Without limiting the generality of the foregoing sentence, INROB Data
shall include, without limitation, all INROB systems, server and software, all
Products and Product designs, all material handling, integration, measurement
and control systems, all information technology systems and software, and
general arrangement drawings for the Project, all inventions, discoveries and
improvements relating to INROB's business (including, without limitation, any
information relating to manufacturing techniques, processes, formulas, designs,
“look and feel,” logos, developments and experimental work or work in progress),
and all formulas, patterns, devices and compilations of information (including
customer lists) which are used in or related to INROB's business.

 
 
 
-17-

--------------------------------------------------------------------------------

 
 

19.3  
CPCOM shall have no ownership or other rights or interest in any INROB Data or
any of INROB's IP Rights. Any INROB Data and INROB IP Rights disclosed to CPCOM
shall be used by CPCOM solely in the performance of this Agreement on behalf of
INROB and shall be subject to the obligation to keep same strictly confidential
as provided in Section 20.

 

19.4  
All IP Rights in or to all construction and program management systems and
designs, construction estimating, measurement and procurement control systems,
plot plan processor software, and construction and program management
information technology systems and software which CPCOM owns or has prepared
prior to the date hereof (collectively, “CPCOM Background Data”) shall remain
the property of CPCOM. CPCOM Background Data shall not, however, include any
INROB Data or Developed Data. CPCOM hereby grants to INROB a perpetual,
non-exclusive, irrevocable, royalty-free license to use, copy and modify the
CPCOM Background Data to the extent necessary to operate, use or maintain the
Project work, but solely in connection with the Project for which CPCOM has
provided services under this Agreement. Except as provided herein, INROB shall
have no ownership or other rights or interest in any CPCOM Background Data.

 

19.5  
Developed Data. All IP Rights in all Data prepared or developed by or for CPCOM
or any of its subcontractors or subconsultants hereunder (“Developed Data”)
shall vest in and become the sole property of INROB, shall be treated by CPCOM
(and CPCOM shall require that all of its subcontractors and subconsultants treat
it) as strictly confidential, and shall at all times remain the property of
INROB, and all works of art which constitute copyrightable subject matter shall
be considered “works made for hire” to the fullest extent permitted under law.
All such Developed Data shall automatically and immediately constitute INROB
Data and shall be clearly marked, where possible, as INROB's property, and CPCOM
agrees to assign and does hereby assign all right, title and interest in, under
and to the Developed Data to INROB. Each party agrees to perform any further
acts and execute and deliver any and all further documents and/or instruments
which are considered necessary or appropriate by INROB to ensure that the
Developed Data vests in INROB, including but not limited to executing
assignments, oaths and declarations for IP Rights on a country by country basis
as deemed advisable by INROB and any other action for perfecting in INROB all
right, title and interest in, under and to the Developed Data. At INROB's
request from time to time, CPCOM shall furnish a copy of all such Developed Data
to INROB and copies of designs, drawings, plans, specifications, databases and
reports (in electronic format, to the extent available). CPCOM shall maintain in
good order at the Project site one record copy of the drawings, specifications,
product data, samples, and shop drawings marked currently to record changes made
during the development of Project. Each of the items specified in the foregoing
sentence shall be delivered to INROB upon completion of the development of the
Project. CPCOM shall, however, have the right to retain one copy of each such
item for CPCOM's archive records, subject to the provisions of this Section
19.5, Section 20 and any confidentiality covenant executed pursuant to Section
20. 

 
 
-18-

--------------------------------------------------------------------------------

 

19.6  
For the purposes of this section 19, INROB shall include any affiliate thereof.

 
 

20.  
Confidentiality

 
CPCOM shall keep, and shall require all subcontractors and subconsultants to
keep, confidential all “Confidential Information” as defined in and subject to
the terms of the Confidentiality and Nondisclosure Agreement attached hereto as
Exhibit 20 and made a part hereof.

 

21.  
Non-Competition

 
Other than through this Agreement, CPCOM covenants and agrees that from the
Effective Date until the date that is one year after the termination of this
Agreement, it will not, directly or indirectly: (a) own, manage, operate, join,
control, be employed by, be engaged on an independent contractor basis or other
representative capacity, or participate in the ownership, management, operation,
or control of, receive any monetary benefits from or in connection with, or be
connected in any other manner with, any individual, corporation, partnership or
other entity (other than CPCOM) that is engaged in, or any other transaction or
activity in, a business that is engaged in, or any other transaction or activity
in, the business relating to the Products ("Prohibited Business"), without the
prior express written permission of INROB; (b) solicit any employee of INROB to
accept employment related to any Prohibited Business; (c) accept employment with
or otherwise agree to provide any services relating to any Prohibited Business;
or (d) solicit or attempt to solicit, divert, or obtain any Prohibited Business
from any of INROB's customers existing as of the Effective Date.

 

22.  
Exclusivity

 
During the term of this Agreement, including any extensions and renewals, CPCOM
agrees not to directly or indirectly market, contact or develop relationships
with, or authorize or approve the taking of any such action by any other person,
firm or entity, and customer of INROB or any other person, firm or entity with
whom INROB has developed a relationship or enhanced its relationship with, in
anticipation of or in connection with pursuing a business related to the
Products.
 

23.  
Miscellaneous

 

23.1  
Independent Contractors. CPCOM is and at all times shall be an independent
contractor with respect to the Project. Neither this Agreement nor any course of
dealing or practice shall be interpreted as creating, or shall be deemed to
create, any employer-employee, principal-agent, partnership, joint venture or
other relationship between INROB and CPCOM. CPCOM has and hereby retains the
right to exercise full control over the employment, direction and discharge of
all persons assisting it in the execution of the Project. CPCOM shall be solely
responsible for all matters relating to payment of its employees, including
compliance with any applicable law, withholding and all other regulations
governing such matters.

 
 
-19-

--------------------------------------------------------------------------------

 
 
CPCOM shall be solely and fully responsible for its own acts and those of its
subordinates, employees, subconsultants and subcontractors during the term of
this Agreement.
 

23.2  
Amendment. The terms and conditions of this Agreement may only be amended by a
written instrument signed by both parties.

 

23.3  
Waivers. No waiver by any party of any default, misrepresentation or breach of
warranty or covenant hereunder, whether intentional or not, shall be deemed to
extend to any prior or subsequent default, misrepresentation or breach of
warranty or covenant hereunder or affect in any way any rights arising by virtue
of any prior or subsequent such occurrence.

 

23.4  
Public Releases. CPCOM shall not make public announcements or publicity releases
related to the Project without INROB's prior written approval, including,
without limitation, INROB's prior written approval of the form and content of
any such announcements or releases, in both cases such approval not to be
unreasonably withheld.

 

23.5  
Agreement Language. Should this Agreement be translated into any language other
than English, the English version shall prevail and shall be considered as the
only true and original version of the parties' agreements.

 

23.6  
Successors and Assigns. Except as otherwise expressly provided herein, the
provisions hereof shall inure to the benefit of, and be binding upon, the
successors, assigns, heirs, executors and administrators of the parties hereto.

 

23.7  
Specific Performance. Each party acknowledges and agrees that the other party
would be irreparably damaged in the event that any of the provisions of this
Agreement are not performed in accordance with their specific terms or are
otherwise breached. Accordingly, each party agrees that the other party shall be
entitled to an injunction or injunctions to prevent breaches of the provisions
of this Agreement and to enforce specifically this Agreement and the terms and
provisions hereof in any action instituted by either of the parties, in addition
to any other remedy to which they may be entitled, at law or in equity.

 

23.8  
Expenses. Each party shall bear its own cost and expenses (including accountants
fees, legal fees and other professionals and representatives fees), incurred in
connection with the preparation, execution and delivery of this Agreement or any
other document relating to the transactions contemplated by this Agreement.

 

23.9  
Survival of Representations and Warranties. The representations and warranties
contained in this Agreement shall survive the consummation of the transaction
contemplated hereby and shall not be terminated or otherwise extinguished by the
consummation of the transactions contemplated hereby.

 
 
-20-

--------------------------------------------------------------------------------

 
 

23.10  
Severability. In the event that any one or more of the provisions of this
Agreement shall be deemed invalid or unenforceable in any respect, the validity
and enforceability of the remaining terms and provisions of this Agreement shall
not in any way be affected or impaired thereby and the parties shall attempt to
agree upon a valid and enforceable provision which shall be a reasonable
substitute therefor and, upon so agreeing, shall incorporate such substitute
provision in this Agreement.

 

23.11  
Notices. All notices, communications and demand required or permitted to be
given or made hereunder or pursuant hereto shall be in writing and shall be
deemed to have been received (i) upon hand delivery (receipt acknowledged) or
delivery by telex (with correct answer back received), telecopy or facsimile
(with transmission confirmation report); or (ii) on the second business day
following the date of mailing by express courier service, fully prepaid, or upon
actual receipt of such mailing, whichever shall first occur. The addresses for
such communications shall be at the address set forth in the preface above as
amended in writing from time to time.

 

23.12  
Entire Agreement. This Agreement constitutes the full and entire understanding
and agreement between the parties with regard to the subject matters hereof, and
supersedes all prior agreements between the parties with regard to such subject
matter. This Agreement may not be amended, supplemented, discharged, terminated
or altered except by a written instrument signed by the parties hereto.

 

23.13  
Counterparts. This Agreement may be executed in two or more counterparts, all of
which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) the same with the same force and effect as if such facsimile signature
page were an original thereof.

 

23.14  
Governing Court. In the event of any dispute or controversy arising out of or in
relation to this Agreement, the parties shall use their best endeavors to settle
the same amicably. To this affect, they shall consult and negotiate with each
other in good faith and understanding of their mutual interests to reach a just
and equitable solution acceptable to both of them.

 
 
-21-

--------------------------------------------------------------------------------

 
 
Any dispute, difference or controversy of any kind whatsoever between the
parties in connection with or arising out of this Agreement, or its
interpretations or rectification, including without limitation, a dispute or
controversy relating to the construction of any provision or the validity or
enforceability of any term or condition or of the entire Agreement, or any claim
that all or any part of this Agreement is void or voidable, shall be submitted
and shall be finally settled under the Rules of Arbitration of the International
Chamber of Commerce (ICC) by three arbitrators appointed in accordance with the
said Rules. The place of the said arbitration shall be in the city of New York
according to the laws of the State of New York and in the English language.
 
The remainder of this page has been left deliberately blank
 
Signature Page to follow
 
 
-22-

--------------------------------------------------------------------------------

 
 
IN WITNESS THEREOF, THE PARTIES HAVE EXECUTED THIS AGREEMENT AS OF THE DATE
FIRST WRITTEN ABOVE:



     
INROB
 
 CPCOM

 
 

        By:/s/ Ben Tsur Joseph   By:   /s/ Dan Galler

--------------------------------------------------------------------------------

Its: CEO    

--------------------------------------------------------------------------------

 Its Managing Director    


 
 
-23-

--------------------------------------------------------------------------------

 
 
Exhibit 1.1 (a)

 
8178 Dr. A. Santos Ave., Paranaque City, Philippines
 
 
 
-24-

--------------------------------------------------------------------------------

 
 